DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This final office action is in response to the amendment filed 3/7/2022.  Claims 1-20 are pending in this application and have been considered below. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US 2020/0380675 A1 – hereinafter “Golden”) in view of Wu et al. (US 2020/0380669 – hereinafter “Wu”).
Claim 1:
Golden discloses a system for evaluating a medical image (¶1 discloses “Systems and Methods for Interaction with Medical Image Data”), comprising: 
at least one storage device including a set of instructions (¶23 discloses “nontransitory processor-readable storage medium that stores at least one of processor-executable
instructions or data”); and 
at least one processor configured to communicate with the at least one storage device (¶23 discloses “at least one processor communicably coupled to the at least one nontransitory processor readable storage medium”), wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: 
obtaining the medical image (¶3 discloses both CT and MRI imaging); 
extracting a feature of [[an artifact]] in the medical image, wherein the feature comprises a histogram of oriented gradients (HOG) feature of the medical image (¶15 discloses “Features are extracted for all lesions with the images with the Histogram of Oriented Gradients (HOG) technique … HOG features do not fully characterize the lesion”); and 
determining an image quality of the medical image (¶5 discloses “Qualitative assessments include the texture, shape, brightness relative to other tissue”) by inputting the feature of the artifact in medical image to a determination model (¶23 discloses “The CNN model may include a contracting path which may include a first convolutional layer which has between 1 and 2000 feature maps (emphasis added)”; ¶27 discloses “validate the accuracy of the CNN model; and select at least one configuration based at least in part on the accuracies determined by the validations (emphasis added).”).
Golden discloses all of the subject matter including a CNN model that determines configurations based on the accuracies determined by the validation.  However, Golden does not specifically teach “an artifact” and inputting that artifact into the determination model to determine image quality.  However, Wu in the same field of endeavor teaches “an artifact” and inputting that artifact into the determination model to determine image quality (Abstract discloses “identifying an image quality type of a medical image based on a trained learning network”; ¶4 discloses “image quality problems (e.g., artifacts) … Examples of artifacts include … ”; ¶22; ¶¶33-34; ¶¶35-36 and 40 discloses training a learning network model; ¶43 discloses “As shown in FIG. 5, a medical image to be judged is inputted to the learning network so that an artifact type of the medical image can be obtained.”; ¶45 discloses “The graphical user interface of the display unit may display, for example, an artifact type”; ¶46 disclose “Those skilled in the art should understand that … the same or similar comparison may also be performed for other artifact types or image quality types.”; ¶50 discloses the learning network accepts an input image with an artifact that may have features such as SNR, contrast, or resolution problem and the images are labeled – “the training and/or update stage of the learning network, sample images including different non-artifact types are inputted, and corresponding image quality types thereof may be set as different labels”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Golden and Wu before the effective filing date of the claimed invention.  The motivation for 
Claims 8 and 19:
The combination of Golden and Wu discloses the system of claim 1, wherein the feature further comprises a gender and an age of a user from whom the medical image is acquired, and/or a tissue type of the medical image (Golden ¶464 discloses “Many different clinical features 5710 can be used, including but not limited to: patient demographic information (e.g., age, sex, race, ethnicity, weight or height)”).
Claims 9 and 20:
The combination of Golden and Wu discloses the system of claim 1, wherein the determination model is a support vector machine model, a logistic regression model, a naive Bayes classification model, a decision tree model, or a deep learning model (Golden ¶15 discloses “a support vector machine (SVM) classifier” and “deep learning models”; ¶276 discloses “decision trees”; where, Golden discloses deep learning models and decision trees in various instances throughout the specification).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US 2020/0380675 A1 – hereinafter “Golden”) in view of Wu et al. (US 2020/0380669 A1 – hereinafter “Wu”) in view of Reiner (US 2011/0257919 A1 – hereinafter “Reiner”).
Claim 10:
The unduplicated elements of claim 10 are rejected by Golden and Wu for at least the reasons discussed in claim 1 above. 
Golden discloses … acquire a first medical image and conduct a determination process in real time (¶119 discloses “real-time generation of masks from the ground truth data base for each image.”; ¶210 cites Paszke et al.’s paper titled “Enet: A deep neural network architecture for real-time semantic segmentation” [emphasis added]), wherein the determination process comprises: 
…
and determining whether the criteria satisfies a preset condition (¶303 discloses “some criteria is used to evaluate whether the training is complete at 2708.   This criteria could take on any of several forms, including but not limited to: whether the evaluation loss is continuing to decrease with respect to historical loss data”; ¶356 discloses “measuring 
and tracking specific conditions”), and 

Golden discloses all of the subject matter as described above except for specifically teaching “a degree” and “acquiring a second medical image in response to a determination that the degree does not satisfy the preset condition.”  However, Reiner in the same field of endeavor teaches “a degree” (¶89 discloses “If on the other hand, the degree of respiratory motion caused a slightly greater degree of blurring that resulted in partial obscuration of the diaphragm and tip of an indwelling central venous catheter, the QA motion score would now be calculated by the computer program 110, as a "2" (limited).  With a score of "2", the lung fields are shown with enough clarity such that they can be assessed for the presence or absence of pneumonia, but other important anatomic regions and critical structures are partially obscured in the image.”) and “acquiring a second medical image in response to a determination that the degree does not satisfy the preset condition” (¶156 and Fig. 2A discloses “any variable which is determined to have a deficiency that exceeds a predetermined QA standard threshold prestored in the database of the computer (see steps S513, S514, S519)”; where, a ¶165 discloses a “required retake” and a retake is acquiring a second medical image). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Golden and Reiner before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to assess a quality of an image to see if an imaging device is taking images that are up to a standard (Reiner ¶¶87-90).  This motivation for the combination of Golden and Reiner is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 11:
The combination of Golden, Wu, and Reiner discloses the system of claim 1, wherein the determination model is a support vector machine model, a logistic regression model, a naive Bayes classification model, a decision tree model, or a deep learning model (Golden ¶15 discloses “a support vector machine (SVM) classifier” and “deep learning models”; ¶276 discloses “decision trees”; where, Golden discloses deep learning models and decision trees in various instances throughout the specification).
Claim 12: 
The combination of Golden and Reiner discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 2-7 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ross Varndell/Primary Examiner, Art Unit 2666